Citation Nr: 0615273	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than November 
20, 2001, for the grant of service connection for tinnitus.

2.  Entitlement to separate compensable ratings for each ear 
for tinnitus.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 28, 1974 to 
February 14, 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

With respect to the claim of entitlement to separate 
compensable ratings for tinnitus, Smith v. Nicholson, 19 Vet. 
App. 63 (2005) reversed a Board decision that concluded that 
no more than a single 10 percent disability evaluation could 
be assigned for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Smith decision and is seeking review of that decision by the 
U.S. Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that could ultimately be overturned 
on appeal, the Secretary of Veterans Affairs has imposed a 
stay on Board adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay include (1) 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code 6260.  The instant appeal is 
encompassed within the first category.  Once a final decision 
is reached on appeal of Smith, adjudication of any stayed 
tinnitus cases, such as the one here, will be resumed.

The veteran's March 2005 Board hearing testimony could be 
construed as a claim of entitlement to an earlier effective 
date for the grant of service connection for chronic otitis 
media, left ear, with tympanic membrane perforation.  The 
veteran also apparently is seeking an increased evaluation 
for that disability, based on his hearing testimony.  He is 
advised that Board acceptance of testimony on those matters 
is not to be construed as its determination that it has 
appellate jurisdiction thereon.  These matters are REFERRED 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The veteran claims entitlement to an effective date earlier 
than November 20, 2001, for the grant of service connection 
for tinnitus.  This appeal originates from a June 2003 RO 
rating decision that granted service connection for tinnitus, 
and assigned an effective date of November 20, 2001.  The 
veteran appealed the effective date of award assigned, and 
the RO issued a Statement of the Case (SOC) as required by 
law to initiate the appeals process.  The veteran has not 
been provided a single notice of the types of evidence and/or 
information necessary to establish an earlier effective date 
on appeal.  Due to recent precedential opinions, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 
05-7157 (Fed. Cir. Apr. 5, 2006).

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation to as 
to the types of information or evidence 
needed to establish an earlier effective date 
for the award of service connection for 
tinnitus.

2.  Thereafter, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided a 
supplemental statement of the case (SSOC) and 
an appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






